Citation Nr: 0842480	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
benefits sought.  A Notice of Disagreement was received in 
November 2005, a Statement of the Case was issued in December 
2005, and a Substantive Appeal was received in January 2006.  
The veteran testified at a Board hearing in October 2008.


FINDINGS OF FACT

1.  In October 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal for service 
connection for a dental condition.  

2.  The veteran does not experience any current right ear 
hearing loss.

3.  There was no increase in the severity of the veteran's 
pre-existing left ear hearing loss during service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to service connection 
for a dental condition.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).  

3.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2005, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below, the evidence does not support 
granting service connection for the issues on appeal.  Thus, 
any failure to notify and/or develop these claims under the 
VCAA cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2005 letter was issued to the appellant and his service 
representative prior to the September 2005 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Because the appellant's claims are being denied 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F. 3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in October 2008.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which addressed the 
contended causal relationships between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Dental Condition

Criteria & Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  Withdrawal may be made by the appellant or his or 
her authorized representative.  See 38 C.F.R. § 20.204.

As noted in the Introduction, in a September 2005 rating 
decision, the RO denied service connection for a dental 
condition.  In October 2008, the veteran withdrew his appeal 
of this issue.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter and the 
issue of service connection for dental condition is 
dismissed.



Right Ear Hearing Loss

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system (including hearing loss), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

At the veteran's enlistment physical examination in August 
1981, audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
15
10

In April 1983, audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

At the veteran's separation physical examination in August 
1985, audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
25
50

On VA examination in June 2005, the veteran reported no 
hearing problems.  He reported noise exposure as a truck 
driver in the military, post-military noise exposure working 
in a noisy factory (1987-2005), and no use of hearing 
protection.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Speech 
recognition testing showed a score of 100 percent for the 
right ear.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
20
35
35

The examiner diagnosed normal right ear hearing with the 
exception of a mild loss at 3000-4000 Hz.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for right 
ear hearing loss.  Based on the objective findings in the 
June 2005 VA examination, there are no audiometric findings 
which meet the criteria for service connection for right ear 
hearing loss.  See generally 38 C.F.R. § 3.385.  The veteran 
has not identified or submitted any medical evidence which 
shows any current right ear hearing loss disability.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  

Additional evidence in support of the veteran's service 
connection claim for right ear hearing loss is his own lay 
assertions and October 2008 Board hearing testimony.  As a 
lay person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Left Ear Hearing Loss

Criteria & Analysis

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  See 38 C.F.R. § 3.304(b)(1).

The law further provides that the burden to show that there 
was no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
VA's General Counsel determined that VA must show by clear 
and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
Federal Circuit outlined the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Veterans Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

The Board notes that, in this case, since pre-existing left 
ear hearing loss was noted at the time of the veteran's entry 
into active service, the question becomes whether this 
preexisting disorder was aggravated during active service.

At the veteran's enlistment physical examination in August 
1981, audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
5
10
35
55

The veteran was diagnosed with high frequency moderate 
hearing loss of the left ear in April 1983.  At that time, 
the veteran's pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
10
25
45

At the veteran's separation physical examination in August 
1985, audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
5
0
5
10

As noted above, on VA examination in June 2005, the veteran 
reported no hearing problems, noise exposure as a truck 
driver in the military, post-military noise exposure working 
in a noisy factory (1987-2005),  and no use of hearing 
protection.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Speech 
recognition testing showed a score of 88 percent for the left 
ear.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
30
70
65

The VA examiner noted that hearing loss was shown upon 
enlistment and did not worsen during military service.  
Therefore, the VA examiner opined that it is not likely that 
this hearing loss is due to military noise exposure.  The 
diagnosis was mild to moderately-severe sensorineural hearing 
loss in the left ear from 2000 to 4000 Hz.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for left 
ear hearing loss.  There is no persuasive medical evidence to 
suggest any increase in the severity of the veteran's pre-
existing left ear hearing loss during active service.  It is 
clear that the veteran had left ear hearing loss upon entry 
into service.  It also is clear that the veteran's most 
recent VA examination has identified current left ear hearing 
loss disability.  There is no favorable evidence that the 
veteran's pre-existing left ear hearing loss was aggravated 
during service, however; as the VA examiner found in June 
2005, the veteran's current left ear hearing loss was not 
likely due to military noise exposure.  

Additional evidence in support of the veteran's service 
connection claim for left ear hearing loss is his own lay 
assertions and October 2008 Board hearing testimony.  As 
noted above, the veteran's lay statements are entitled to no 
probative value.  See Bostain, 11 Vet. App. at 127, and 
Routen, 10 Vet. App. at 186.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

The appeal for service connection for dental condition is 
dismissed.  

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for left ear hearing loss 
is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


